UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6606



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44)


Submitted:   September 23, 2003           Decided:   October 8, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James A. Butler appeals the district court’s order dismissing

without prejudice his motion for “the time when records were

destroyed.”    We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss on the reasoning of the district court.          See United States

v. Butler, No. CR-91-44 (E.D. Va. Mar. 18, 2003).         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2